United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-3842
                      ___________________________

                           United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

 Glenda Suhr, also known as Glennda Suhr, also known as Glenda Currier, also
                         known as Deborah Halpin

                    lllllllllllllllllllll Defendant - Appellant
                                    ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Rapid City
                                 ____________

                            Submitted: July 15, 2015
                              Filed: July 21, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Glenda Suhr appeals from the sentence imposed by the District Court1 after she
pleaded guilty to access device fraud. Her counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the court
erred in its loss calculation and by assessing a criminal history point for a prior
conviction. We conclude that Suhr’s appeal waiver should be enforced and precludes
review of her sentence and restitution order. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (holding that the validity and applicability of an appeal
waiver is reviewed de novo); United States v. Lee, 502 F.3d 780, 780–81 (8th Cir.
2007) (concluding that an appeal waiver barred a challenge to a restitution order
because the defendant waived “all rights to appeal non-jurisdictional issues”); United
States v. Andis, 333 F.3d 886, 889–90 (8th Cir.) (en banc) (describing the
circumstances under which the appellate court should enforce an appeal waiver and
dismiss the appeal), cert. denied, 540 U.S. 997 (2003). We have reviewed the record
independently under Penson v. Ohio, 488 U.S. 75, 80 (1988), and we find no
nonfrivolous issues outside the scope of the waiver.

       Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.

                                         -2-